 



Exhibit 10.48.3
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
FIRST AMENDMENT TO THE CO-PROMOTION AGREEMENT BETWEEN
VERNALIS DEVELOPMENT LIMITED
AND
ENDO PHARMACEUTICALS INC.
DATED JULY 1, 2005
This First Amendment to the Co-Promotion Agreement by and between Vernalis
Development Limited (“Vernalis”) and Endo Pharmaceuticals Inc. (“Endo”) (the
“First Amendment”) is effective as of December 12, 2005.
WHEREAS, Vernalis and Endo entered into a Co-Promotion Agreement dated July 1,
2005 (the “Co-Promotion Agreement”), governing the terms under which Endo and
Vernalis would work together to promote the Product in the USA; and
WHEREAS, Vernalis and Endo wish to amend the Co-Promotion Agreement as more
fully set forth below;
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree to amend the Co-Promotion
Agreement as follows:

1.   Unless set forth herein, the capitalized terms contained in this First
Amendment shall have the meanings set forth in the Co-Promotion Agreement.   2.
  The following Definition is hereby added to Section 1:       “Tertiary Detail”
means a Product Detail presented with lesser prominence than a Secondary Detail
but more prominence than mere inclusion in a product list.   3.   The following
is inserted between “not” and “(x)” in Section 2.1(b):       “as determined by
reference to the process set out in Section 2.1(c)”.   4.   The following is
added to the Co-Promotion Agreement as Section 2.1(c):       “(c) Process for
determining Non-Compete Obligations:

To assist the parties in determining which products fall under the non-compete
provisions set forth in Section 2.1(b), it is agreed that:

  (i)   Endo shall provide to Vernalis an initial and updated summaries of all
Endo’s products either marketed in the USA or under development that have
successfully completed clinical proof of principle as at the date of each

EXECUTION COPY

 



--------------------------------------------------------------------------------



 



      summary. Such summaries shall include at least: (a) the name of the
product (if marketed) and the class of the molecule and (b) the indication or
indications for which the product is being marketed or developed (the
“Non-compete Summary”).

Endo shall provide a Non-compete Summary to Vernalis at the following times:

  (A)   within *** business days of the date of this First Amendment.     (B)  
no later than *** business days following March 1 and September 1 of each
calendar year during the term of the Co-Promotion Agreement.     (C)  
additionally at any time within *** business days of any request by Vernalis but
not more than once during any period March 1 – August 31 or September 1 –
February 29 in any year.

  (ii)   Each updated Non-compete Summary shall supercede all previous
Non-compete Summaries other than with respect to the provisions of Section 2.1
(c) (vi) (B).     (iii)   In the event Endo fails to provide to Vernalis a
Non-compete Summary by any due date provided in Section 2.1 (c) (i) (B) or (C),
Endo may not provide a Non-compete Summary to Vernalis (unless subsequently
requested by Vernalis under Section 2.1 (c) (i) (C)) until the next scheduled
due date under Section 2.1 (c) (i) (B) and the last issued Non-Compete Summary
shall continue to govern until such time.     (iv)   On any date that Endo
publicly announces an acquisition (via license, purchase or otherwise) of a
product which has successfully completed clinical proof of principle for any
indication(s), such product and indication(s) shall automatically be deemed to
be included on the most recent Non-compete Summary as of the date of such public
announcement.     (v)   Save as provided in Section 2.1 (c) (vi) Vernalis may
not use the Specialty Sales Personnel to Commercialise in the USA any product
for any indication which is in direct competition with an Endo product and its
applicable indication for so long as such product and indication is included on
a Non-compete Summary provided by Endo under Section 2.1 (c) (i) (A), (B) or
(C), or deemed to be included on a Non-compete Summary pursuant to Section 2.1
(c) (iv).     (vi)   Notwithstanding anything herein to the contrary, Vernalis
shall not be prohibited at any time from using the Specialty Sales Personnel to
Commercialise in the USA any product for which rights to Commercialise were
acquired by Vernalis:

  (A)   prior to receipt from Endo of any Non-compete Summary which listed an
Endo product and applicable indication with which Vernalis’ product is in direct
competition.     (B)   within six (6) months following Vernalis’ receipt of a
Non-compete Summary under Section 2.1 (c) (i) (C) provided that the Non-compete
Summary did not list an Endo product and applicable indication with which
Vernalis’ product is in direct competition. This shall apply regardless of any
updated Non-compete Summary provided to Vernalis

2



--------------------------------------------------------------------------------



 



      by Endo under Section 2.1 (c) (i) (B) before expiry of this six (6) month
period.

By way of example, if Endo provides to Vernalis a Non-compete Summary under
Section 2.1 (c) (i) (C) on August 15, 2006 which does not include a product and
applicable indication which is in direct competition with Product X, Vernalis
may use the Specialty Sales Personnel to Commercialise Product X in the USA if
Vernalis enters into an agreement with a third party for such rights to Product
X before February 16, 2007 and this shall apply even if an Endo product in
direct competition with Product X is listed on the updated Non-compete Summary
provided by Endo under Section 2.1 (c) (i) (B) on September 1, 2006.

  (vii)   At no time is Vernalis prohibited from using sales representatives
other than the Specialty Sales Personnel to Commercialise any product in the USA
whether or not such product is in direct competition with an Endo product for an
indication listed on a Non-compete Summary then in effect.

5.   Section 3.1(a) is amended to add the following phrase to the end of the
last sentence in such section:       “; provided that (i) at least *** Product
Details made by Vernalis shall be Primary Details and (ii) no more than ***
Product Details made by Vernalis shall be Tertiary Details.”

6.   The following sentences shall be added after the second sentence in
Section 3.3(b)(iii):       “In the event that Vernalis fails to provide at least
*** Primary Details and/or provides more than *** Tertiary Details as set forth
in Section 3.1(a) in any two consecutive quarters, Endo shall, as applicable,
(i) reduce the reimbursement payment to Vernalis in such second quarter by the
number of Primary Details that fell short of the *** requirement in the second
quarter multiplied by the Cost Per Detail and/or (ii) not reimburse Vernalis the
Cost Per Detail for any Tertiary Detail that exceeded the *** requirement in the
second quarter. Until Vernalis remedies the deficiencies set forth in this
Section 3.3(b)(iii), Endo may continue to reduce reimbursement payments in
accordance with the provisions of this Section 3.3(b)(iii) for each consecutive
quarter that the deficiencies continue.”

7.   The table in Section 3.3(b)(iii) is hereby deleted and replaced with the
following to reflect the amendment to the License as of the date hereof:

                                          YEARS   2006   2007   2008   2009  
2010  
Maximum no. of Details to be reimbursed
    * **     * **     * **     * **     * **  
% of Cost per Detail where all Vernalis Specialty Sales Personnel Detail only
the Product
    * **     * **     * **     * **     * **  
% of Cost per Detail where any Vernalis Specialty Sales Personnel Detail one or
more other products
    * **     * **     * **     * **     * **  

3



--------------------------------------------------------------------------------



 



8.   Exhibit A to the Co-Promotion Agreement is hereby deleted in its entirety
and replaced with the attached Exhibit A.   9.   Save as herein provided, all
other terms and conditions of the Co-Promotion Agreement remain in full force
and effect as originally written therein.

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment as
of the first date written above.

            ENDO PHARMACEUTICALS INC.
      By:   /s/ PETER LANKAU         Name:   Peter Lankau        Title:  
President and CEO     

            VERNALIS DEVELOPMENT LTD.
      By:   /s/ JOHN A. D. SLATER         Name:   John A D Slater       
Title:   Director   

4



--------------------------------------------------------------------------------



 



         

Exhibit A
Example of Vernalis Detail Report
DETAIL REPORT FOR QUARTER ENDED                     
THIS IS AN INVOICE

                      Actual #   Budget #  
Total number of Product Details
                 
Total number of Neurology Details
                 
Total number of Neurology Details to Target Healthcare Professionals:
               
Primary Details
               
Secondary Details
               
Tertiary Details
               
Total number of Primary Care Physician Details
                 
Total number of Primary Care Physician Details to Target Healthcare
Professionals:
               
Primary Details
               
Secondary Details
               
Tertiary Details
               
Total number of OBGYN Details
                 
Total number of OBGYN Details to Target Healthcare Professionals:
               
Primary Details
               
Secondary Details
               
Tertiary Details
                 

